Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-7 of T. Shioda et al., US 16/630,078 (Jul. 12, 2018) are pending and in condition for allowance.  

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record to instant claims 1-4, 6 and 7 is T. Tanabe et al., US 9,668,482 (2017) (“Tanabe”).  Tanabe discloses that compounds of the formula (I) 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


are useful in pest control.  Tanabe at col. 3.  The above Tanabe genus of formula (I) differs from the instant genera of claim 1 in that instant claim 1 variable Q (which corresponds to Tanabe variable R1) is defined as “Q represents NR2C(O)OR3 or N=CR4R6”, whereas the closest Tanabe compounds (see Tanabe at cols. 25-27, Tables 1-3) provide for Tanabe variable R1 to –NH2 or alkyl substituted –NH2.  Tanabe does not Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  It is noted that the prior art and claimed compounds are related as next adjacent homologs.  MPEP § 2144.09(II).  However, the Examiner must still articulate motivation to select the prior art compound and motivation to modify.  Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012); MPEP § 2144.09(III).  In the instant case, such motivation to so modify Tanabe is lacking at least because Tanabe fails to disclose sufficient guidance regarding “Q represents NR2C(O)OR3 or N=CR4R6”.  Regarding instant claim 5, which claims compounds of formula (II) as intermediates in the synthesis of formula (I), neither Tanabe nor the art of record teach or suggest the claim 5 compounds of formula (II).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622